Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have an energy harvesting apparatus, comprising: a flexible energy harvesting module having a flat plate shape; a connector which is mechanically and electrically connectable to an external connector; a rigid member having a flat plate shape; and an electric wiring constituting a part of a front surface of the rigid member, wherein an edge of a back surface of the energy harvesting module is disposed on the front surface of the rigid member, the connector is disposed on the front surface of the rigid member at apposition spaced apart form the energy harvesting module and is electrically connected to the energy harvesting module via the electric wiring, the electric wiring is a flexible wiring board, at least a part of the flexible wiring board is transparent, at least a part of the rigid member is transparent, and the flexible wiring board and the rigid member are bonded to each other with a transparent bonding material interposed therebetween.

Although Livsey et al. (US 2014/0174004 A1) discloses an energy harvesting apparatus (Figure 19 & 22-23), comprising:
a flexible energy harvesting module having a flat plate shape (Figure 9, #950 & Paragraph 0063);
a connector which is mechanically and electrically connectable (Figure 9, #920-#922 & Paragraph 0077) to an external connector (Figure 19);
a rigid member having a flat plate shape (Figure 9, #910 & Paragraph 0077);
an electric wiring constituting a part of a front surface of the rigid member (Figure 9, #924 & Paragraph 0077);
wherein an edge of a back surface of the energy harvesting module (Figure 9, #950 – back surface) is disposed on the front surface of the rigid member (Figure 9, #910); and
the connector is disposed on the front surface of the rigid member (Figure 9, #920-#922) at a position spaced apart from the energy harvesting module (Figure 9, #950) and is electrically connected to the energy harvesting module via the electric wiring (Figure 9, #924).


A skilled artisan would not have had a reason for the above stated limitations, therefore the energy harvesting apparatus as claimed in claim(s) 1-8 and 10-15 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wattman et al. (US 2009/024015 A1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726